Title: To Thomas Jefferson from John Wayles Eppes, 12 June 1820
From: Eppes, John Wayles
To: Jefferson, Thomas


            Dear Sir,
            
              Buckingham Near Raines Tavern
              June 12th 1820.
            
          Since my visit to Monticello I have written to you frequently and although I do not know it I presume of course some of my letters have been received. My anxiety about Francis induces me again to write to you—He is now advancing to an age when the only controul which either of us can exercise over him must depend on his own feelings. From every thing I hear I conclude with certainty that the University will not be in operation in time for him—The question often presents itself to my my mind where shall we send him after the present year?—If it was possible for him to complete his Education within the limits of Virginia I should greatly prefer it.The sentiments I entertain on this subject are perhaps illiberal and many of them  founded on prejudice. I have however a decided preference for the Virginia character and principles. All the science in the world would not to me as a parent compensate the loss of that open, manly, character which Virginians possess and in which the most liberal and enlightened of the Eastern people are deplorably deficient. I have known many of their conspicuous men intimately, and I have never yet seen one who could march directly to his object. Some view at home or at the seat of Government entered all their projects & subjected them continually to the commission of acts which would tinge with shame the face of a Virginian. So far too as my observation has extended many of those who have been educated at Yale have embibed enough of the Eastern leven to destroy the confidence which under other circumstances would be justly due to their Talents. Your means of information are superior to mine—Perhaps (on this subject) to those of any other man in the United States. Will you be so good as to turn your attention in due time to this subject and inform me to what place I had better send Francis the next year—I have heard whether correctly or not that you have been unfortunate with Colo: Nicholas and will probably have to dispose of Negroes for the purpose of meeting his debt—It has occurred to me if such should be the fact that it would probably be in my power to propose to you an arrangement which might be acceptable to yourself and at the same time an accomodation to me—I have at this place a very large body of woodland to open and it would suit me very well to exchange United States bank stock for Negroe men—Say 12. for which I would either give their valuation in stock or such price as we might agree on—I would employ them here a couple of years and afterwards send them to Bedford to Francis’s land there—The stock I expect would be as acceptable to the United States Bank as the cash at any rate it can be converted into cash—The Negroes if drawn from Bedford would in fact only be in the same situation as if hired to me for a couple of years after which they would be returned to their connections in Bedford together with such as I can add to them. It was my intention as soon as an opportunity offered to exchange the Bank stock for labouring men. as I intend the Negroes for Francis, I thought if the information I had received was correct, it would be more agreeable to you to dispose of them in this way than to sell them to strangers, and much more for Francis’s interest thus to acquire them—If you have no intention of selling you will I know pardon the liberty I have taken, and consider it as originating solely in the idea that the arrangement I have proposed might be a mutual accomodation to us and ultimately be advantageous to Francis—In the event of exchange it would suit my arrangements to take the Negroes at the end of the year & the stock if you find it can be employed in the mode I have suggested will be immediately at your service.Francis in his last letter mentions having left Laporte with your approbation—I have stated to him in reply that any arrangement which meets your approbation will not be objected to by me. I enclosed him also a draft on Richmond to meet the expences attendant on his change of situation and to pay a small balance for 15. days board due Laporte.With sincere affection & respect I am yours.Jno: W: Eppes